DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/20/2017.  It is noted, however, that applicant has not filed a certified copy of the CN201710850892.8 application as required by 35 U.S.C. 119(b).   

Response to Amendment
The amendment received on 02/26/2022 has been entered and made of record.
Claims 1-15 are pending.

Response to Arguments/Remarks
Applicant's arguments filed on 02/26/2022 with respect to claim 1 have been fully considered but they are not persuasive.

Applicant argues that in the Kelts reference, “the ‘map’ is not the real geographical map in the present application, but the retrieval interface with the appearance of a map”. 

Examiner's response: please note that the claim does not require that the map has to be a real geographical map that is associated with a location (address) relative to the earth. Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). 
The word “map” has a meaning in the art broader than that provided in the specification. A map, by definition, is “a diagram or other visual representation that shows the relative position of the parts of something” (Merriam-Webster dictionary). Since the specification of the instant application does not explicitly define the word “map” or “electronic map” in a manner strong enough to limit the claim, the recitation in the claim retains its customary broader meaning. The map shown in Fig. 1 of the Kelts reference clearly reads on the “electronic map” recited in the claim. 
Given this reasonable interpretation of the claim and the prior art, the Examiner respectfully submits that the rejection set forth below of claim 1 under 35 U.S.C. 102(a)(1) is proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Kelts (US 2002/0112237).  

Regarding claim 1, Kelts discloses a processing method of address-associated data, comprising: 
transmitting a request for an electronic map to a first server (pg. [0120]-[0124], “request a specific navigation map from map servers 504 by designating a URL associated with that map”. The web server is a first server); 
receiving the electronic map returned by the first server (see e.g., Fig. 1, please refer to the “Response to Arguments/Remarks” section above); 
selecting a region on the electronic map (Figs. 1&4, pg. [0049], “The end user can … select an active map item to view additional information”); 
transmitting a request for calculation of address-associated data on the region to a second server (Fig. 5, the presentation layers send requests to the map server (e.g., a second server). pg. [0049], “The end user can … select an active map item to view additional information”. Fig. 6 is a schematic representation of an exemplary map server architecture); wherein, the second server stores address-associated data comprising the address-associated data of the region (Fig. 5, application databases 506, map databases 508, pg. [0106]-[0108]), 
receiving a calculation result of the address-associated data on the region returned by the second server (Figs. 5&6 and pg. [0130], “map generator 606 receives the decoded data from decoder 604 and interrogates application databases 506 and/or map databases 508 to generate a suitable map”); and 
e.g., Fig. 3 shows the selected region at high magnification level).

Regarding claim 2, Kelts discloses the method of claim 1, wherein, the selecting a region on the electronic map comprises selecting a region by marking a rectangle, circle or polygon (Fig. 4, user selecting by marking a circle such as 414. Also see pg. [0088], map item icons may be in different shape, size, shape, color, design, etc.).

Regarding claim 3, Kelts discloses the method of claim 1, wherein, the receiving a calculation result of the address-associated data on the region returned by the second server comprises asynchronously receiving the calculation result of the address-associated data on the region; the displaying the calculation result of the address-associated data on the region comprises sequentially displaying the calculation result of the address-associated data on the region with the electronic map in the order of receipt (e.g., Figs. 1-3 shows an interactive map display in response to user selections, pg.[0063]-[0066]).

Regarding claim 4, Kelts discloses the method of claim 1, wherein, 
the address-associated data stored on the second server are divided into multiple sets of address-associated data according to an indicator category (Fig. 5, application databases 506, pg. [0106] “a cable television application database, a wireless telephone application database, a PDA application database, …, and other application databases”); 
the displaying the calculation result of the address-associated data on the region comprises displaying the calculation result in layers according to the indicator category, and the steps of displaying the layers are independent of each other (Fig. 5 and pg. [0104] “system 500 can support any number of presentation layers and any number of presentation devices. For example, one presentation layer may represent a web browser implementation …”).

Regarding claim 5, Kelts discloses the method of any of claims 1, wherein, 
the second server stores address-associated data comprising the address-associated data of the region (Fig. 5, application databases 506, map databases 508, pg. [0106]-[0108]), 
the address-associated data stored on the second server are divided into corresponding multiple sets of address-associated data according to multi-group map scales (Fig. 5, application databases 506, pg. [0133] “a portable wireless device such as a PDA may display a low resolution, two dimensional, gray-scale version of a navigation map. In contrast, a personal computer having a high speed connection and an advanced processor may display a fully rendered, three dimensional, high resolution color version of the same map”); 
the calculation result of the address-associated data on the region comprises calculation result calculated according to the multi-group map scales (Fig. 5, application databases 506, pg. [0133]); 
Fig. 5, application databases 506, pg. [0133]).

Regarding claim 8, Kelts discloses a processing method of address-associated data, comprising 
receiving a request for calculation of address-associated data for a selected region transmitted by a user terminal (Figs. 5&6, pg. [0120]-[0124]); 
calculating the address-associated data for the selected region in a parallel distribution manner (Figs. 5&6, pg. [0104], [0133], “system 500 can support any number of presentation layers and any number of presentation devices. For example, one presentation layer may represent a web browser implementation …”); 
transmitting calculation result of the address-associated data for the selected region to the user terminal (Fig. 3).

Claims 6-7 and 9-15 have been analyzed and are rejected for the same reasons as outlined in the rejection of claims 5, 5, 1-5, 5 and 5 above, respectively. Kelts’s system is computer-based (see e.g., Figs. 5-7).

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666